—Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about December 14, 2000, which, in an action by a corporation against a former employee for breach of fiduciary duty, denied defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The order should be affirmed even assuming the applicability of the more stringent standard of causation urged by defen*196dant (see, LNC Invs. v First Fid. Bank, 173 F3d 454, 465-466). While the decision to terminate plaintiffs participation as an underwriter in the subject public offering could only have been made by the company undergoing a public offering or its agents, the complaint contains allegations concerning that company’s relationship with defendant sufficient to permit a finding that it would not have terminated plaintiffs participation but for the alleged conversations it had with defendant. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.